DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7, 8, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,950,265 (“Taylor”) in view of U.S. Publication No. 2004/0267206 (“Rimlinger”).
Regarding Claim 1, Taylor discloses a syringe (see e.g. Fig. 5) having a distal end (see generally 95) for insertion (when supplied with the needle – see generally Fig. 1) and a proximal end (circa 84) operable by a user comprising:
	A syringe barrel (90, 66) having a first distal end (95) coupleable to a needle (see generally Fig. 1) and an open proximal end (circa 108);
a plunger rod (86) disposed in the syringe barrel extending along a longitudinal axis between a first end (i.e. the distal end) and a second end (i.e. the proximal end) opposite of the first end (see Fig. 5);
a plunger extension (i.e. the thumb/finger flange at the proximal end of the plunger rod) coupled to the second end of the plunger rod, the plunger extension 
a compressible (see generally Fig. 2) handle (60), wherein the handle can be formed of a circular construction (see Fig. 4 – Clm. 2) or as a multi-element construction having a plurality of components (see generally Fig. 9 – see also Clm. 3) thereby reasonably envisaging an obvious construction wherein the element (60) is formed of a multi-component construction comprising either an octagon (see Fig. 9) or a hexagon (see Clm. 3). It has been held that changes in shape require only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966),
the plurality of components forming a first linked handle (i.e. the left side portion – see generally 162, Fig. 4) and a second linked handle (i.e. the right side portion – see generally 160, Fig. 4) disposed symmetrically in diametrical opposition about the barrel and the plunger rod (see generally Fig. 4);
wherein compressing the compressible handle causes the handle to longitudinally extend and causes the syringe plunger to move rearwardly in the syringe barrel away from the needle (see generally Figs. 1 and 2; Abstract; Col. 3, Ln. 40-45; see also generally Fig. 6 and Col. 5, Ln. 24-29).
In the instant case Taylor, while disclosing that the handle can be hexagonal (i.e. having a total of six sides in contrast to the octagonal construction shown in Fig. 9) Taylor falls to specifically illustrate this configuration. However, Rimlinger discloses a related syringe (Fig. 1) having a handle corresponding in form and general function to 
the second linked handle likewise having a first handle (16b) and a second handle (16a), the first handle having a first length and the second handle having a second length different from the first length (see Par. 49), the first handle having a proximal end flexibly coupled to the plunger extension and a distal end flexibly coupled to a proximal end of the second handle, and the second handle having a distal end flexibly coupled to a portion of the syringe barrel (see Fig. 1).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to form the device of Taylor to utilize a hexagonal handle construction with a top, bottom, and two, bi-segmented linked handles, as disclosed by Rimlinger and suggested in Clm. 3, thereby only achieving the expected results of utilizing a specific handle shape that has been established in the prior art to be useful for the purposes of creating a squeezable, resilient handle portion for operation of the syringe. It would have been further obvious for a person having ordinary skill in the art at the time the invention was made to form the first handles and second handles of the 

    PNG
    media_image1.png
    341
    237
    media_image1.png
    Greyscale

Supplemental Figure: Examiner’s rendering of Taylor, modified in view of Rimlinger, to utilize a hexagonal handle structure wherein the upper handle portion is longer than the lower handle portion such that the upper end is coupled to the piston extension and the lower portion is coupled to the syringe barrel.

Taylor, as modified, discloses the invention substantially as claimed except for explicitly disclosing a plunger seal coupled to the first end of the piston rod with the plunger seal disposed inside the barrel. However, such seals are notoriously well-known and commonplace in the art. Specifically, Rimlinger discloses such a seal (6) disposed at the first, distal end of the piston rod (7) and disposed within the syringe barrel in order 
Regarding Claim 2, the syringe of Taylor is an aspirating, biopsy syringe (see Abstract).
Regarding Claims 7 and 8, in the instant case the modified invention of Taylor is constructed such that the device can be gripped (to squeeze) and the first or second handle portions to thereby create first and second diametrically opposed grips. Alternatively, Taylor illustrates that sides of the polygon handles can be curved inwardly to be shaped for receipt of a user’s finger (see Fig. 10). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the first and second handles of the invention of Taylor to comprise an indented curvature so as to assist a user in indexing their fingers to the handles. It has been held that the change in shape of an invention requires only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claims 18 and 19, Taylor, as modified, provides for the first and second handles of the first linked handle and of the second linked handle to comprise living hinges to connect one another (see generally Fig. 10).
.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,950,265 (“Taylor”) in view of U.S. Publication No. 2004/0267206 (“Rimlinger”) as applied above, and further in view of U.S. Patent No. 4,904,244 (“Harsh”).
Regarding Claim 20, Taylor discloses the invention substantially as claimed except that the distal end of the second handles are DIRECTLY coupled to the portion of the syringe barrel. Rather both Taylor recites intermediate structures to permit coupling therebetween (see particularly the mounting sleeve 66 of Taylor). However, Harsh discloses a related syringe barrel (12) with related flexible/resilient handles (20, 26 – generally analogous in form and function to the handles described by Taylor) having a fixed end (i.e. the proximal end) and a moveable end (i.e. the distal end) wherein the fixed end can be either fixed directly to the syringe barrel (see Fig. 1) or can be secured via an attachment structure (30 – generally analogous in form and function to mounting sleeve 66 of Taulor) which is separately secured to the syringe barrel. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the fixed end (i.e. the distal end) of the handles of the modified invention of Taylor to be directly coupled to the syringe barrel instead of providing a separate attachment structure, as disclosed by Harsh, whereby the prior art (RE: Harsh) establishes the two configurations to be suitable alternatives to one another. Furthermore, it has been held that constructing, integrally, a device which was 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/13/2021